Order filed November 21, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00049-CR
                                    __________

                   LUIS RAMIREZ RUEDAS, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 3
                           Tarrant County, Texas
                      Trial Court Cause No. 1274451D

                                     ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s
appointed counsel, Donald S. Gandy, to file an appellate brief. The brief was
originally due on March 21, 2013. For whatever reason, counsel’s performance in
this court has been unsatisfactory; he has failed to file a brief or respond in a timely
manner.
      By letter dated July 25, 2013, this court directed counsel to file in this court
an appellate brief on or before August 9, 2013. Counsel failed to file a brief as
directed. Subsequently, on September 30, 2013, this court “ORDERED” counsel
to either file a brief on or before 3:00 p.m. on October 11, 2013, or appear in
person to explain the inordinate delay in the preparation of Appellant’s brief.
Counsel ignored this court’s September 30 order and has yet to file a brief in this
appeal.
      Consequently, we abate the appeal and remand the cause to the trial court so
that it may appoint new counsel to represent Appellant in this appeal. Pursuant to
TEX. R. APP. P. 38.8(b), the trial court is instructed to conduct a hearing to
determine the following:
      1. Whether Appellant desires to prosecute his appeal;
      2. Whether Appellant remains indigent; and
      3. Whether new counsel should be appointed for appeal.
      The    trial   court   is    directed       to   make   appropriate   findings   and
recommendations pursuant to Rule 38.8(b) and, if appropriate, to appoint new
counsel. The trial court clerk is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to
this court the reporter’s record from the hearing. The supplemental records are due
to be filed in this court on or before December 9, 2013.
      The appeal is abated.


                                                          PER CURIAM


November 21, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                              2